Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 11/16/2022.
Currently, claims 1-5, 7-10 and 14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 7,713,867) in view of Lee (US 2016/0126246).
Pertaining to claim 1, Hong shows, with reference to FIG. 1G, a semiconductor device, comprising: 
a substrate (100); 
an interconnection structure (102) positioned on the substrate; 
a contact (110) positioned penetrating the interconnection structure; 
an adjustment layer (108) including sections positioned on sidewalls of the contact; and 
a contact barrier layer (106) positioned between the interconnection structure and the contact, wherein the adjustment layer having a top thickness greater than a bottom thickness is positioned between the contact and the contact barrier layer (FIG. 1G).
Hong fails to show a capacitor structure disposed on the interconnection structure and electrically connected to the contact, and the capacitor structure correspondingly disposed on top surfaces of the contact, the adjustment layer and the contact barrier. Instead, Hong forms a wiring 112.
However, Lee teaches in e.g. FIG. 2A that, for a similar contact structure to Hong in which the contact is connecting a lower impurity region to an upper element, the upper element includes a dielectric layer 156 and conductive layer 158 on top of the conductive layer 154 that is physically coupled to the contact. In other words, Lee teaches a dielectric layer and an upper conductive layer in addition to a lower conductive layer 154, or conductive layer 112 of Hong. The dielectric layer between the two conductive layers makes for a capacitor structure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong such that the upper element is a capacitor structure, as taught by Lee, as this adds functionality such as the ability to store a charge, and thus opens up the device for further functionality such as memory.
Applying the teaching of Lee to Hong necessarily results in the capacitor structure being disposed on the top surface of the contact 110, which is disposed on the top surface of the adjustment layer 108, which is disposed on the top surface of the contact barrier layer 106. Thus, the capacitor structure is correspondingly disposed on top surfaces of the contact, the adjustment layer and the contact barrier.

Pertaining to claim 2, Hong shows a thickness of the adjustment layer (108) gradually decreases toward the substrate.
In regards to claim 3, Hong in view of Lee differs from the claimed invention by not showing the thickness of the top surfaces being between 1 and 30 angstroms.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the thickness of the top surfaces to be between 1 and 30 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regards to claim 4, Hong in view of Lee differs from the claimed invention by not showing the aspect ratio is between 1:3 and 1:15.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the aspect ratio to be between 1:3 and 1:15, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 5, Hong shows the contact barrier layer (106) is positioned between the substrate (100) and the contact (110).
In regards to claim 7, Hong in view of Lee differs from the claimed invention by not showing the thickness of the contact barrier layer being between 10 and 15 angstroms.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the thickness of the contact barrier layer to be between 10 and 15 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955). 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Lee as applied to claim 7 above, and further in view of Park (US 11,127,676).
Hong teaches the device of claim 7, but fails to show the interconnection structure comprises a first liner layer positioned on the substrate, a first insulating layer positioned on the first liner layer, a second liner layer positioned on the first insulating layer, and a second insulating layer positioned on the second liner layer, and the contact positioned penetrating the second insulating layer, the second liner layer, the first insulating layer, and the first liner layer.
However, Park teaches in FIG. 16 that, for a similar contact structure, the interconnection structure comprises a first liner layer (102) positioned on the substrate, a first insulating layer (111) positioned on the first liner layer, a second liner layer (103) positioned on the first insulating layer, and a second insulating layer (121) positioned on the second liner layer, and the contact (325) positioned penetrating the second insulating layer, the second liner layer, the first insulating layer, and the first liner layer (FIG. 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interconnection structure of Hong in view of Lee to have the first and second liner layers alternating with the first and second insulating layers, as taught by Park, with the motivation that the liner layers act as etch stop layers, allowing for greater control over contact opening size and shape.
Pertaining to claim 9, Park teaches bottom most points of the two adjustment layers (two points closest to where 326’ points) are at a vertical level lower than a vertical level of the second liner layer (103) (FIG. 16).
Pertaining to claim 10, Park teaches the first insulating layer may be, for example, SiLK (column 5, lines 40-43 and 8-11), which has a dielectric constant of less than 3.
Pertaining to claim 14, although Hong in view of Lee and Park does not explicitly teach the angle between the top surface and the sidewall of the contact, one of ordinary skill in the art would recognize that the angle illustrated in FIG. 1G of Hong and FIG. 16 of Park is approaching 90°. Thus, a range of 83-90° would be obvious to one of ordinary skill in the art.



Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Hong fails to disclose at least the feature “a capacitor structure disposed on the interconnection structure and electrically connected to the contact, and the capacitor structure correspondingly disposed on top surfaces of the contact, the adjustment layer and the contact barrier”.
In response, Hong is not relied upon to teach such a feature. Instead, it is Lee that teaches such a feature, as indicated in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896